Libbey, J.
When the plaintiff introduced his evidence and stopped, the defendant moved for a nonsuit on the ground that the evidence did not sustain the action in the form of trespass quare clausum. Thereupon the plaintiff, against the defendant’s objection, had leave to file a new count in case.
*209. We are of opinion that the facts do not support the action in the form of trespass quare clausum, and it remains to determine whether the amendment was legally allowable. We think it was.
The original declaration alleged all the facts, and contained the technical allegation of breaking and entering. But it is clear that the particular facts of the case, set out in detail, do not support the allegation of breaking and entering.
It was an appropriate declaration in case, leaving out that allegation, and stated fully the plaintiff’s "own case.” In fact, the new count, in its averment of facts is the same as the original count. By the original declaration the defendant could not have failed to understand the case. The amendment did not require a change in liis plea, nor did it in any way change his defence so far as the merits of the case were concerned. The modern tendency of courts is to great liberality in the allowance of amendments. When the court has jurisdiction of the parties and of the case, it should have and exercise the power to allow amendments of the pleadings, in the furtherance of justice, so that the case may be tried on its real merits. Our conclusion is sustained by Rand v. Webber, 64 Maine, 191; and by the recent case, Matthews v. Treat, 75 Maine, 594.
In the other rulings excepted to we can see no error.

Plaintiff’s motion and defendant’s exceptions overruled.

Peters, C. J., Walton, Daneorth and Ejiery, JJ., concurred.